DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed 1/25/21 has been considered and entered.  Claims 5,12 and 14 have been canceled.  Claims 1-11,13 and 15-16 remain in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The submission and approval of the TD on 1/25/21 has been acknowledged.  This removes the Obvious Double Patenting Rejection.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4,6-8,13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al. (2008/0143906) in combination with Naito et al. (2016/0027935) and KR 2013-0037483 further in combination with Gruner et al. (2007/0284557).
Allemand et al. (2008/0143906) teaches a non-wire based transparent conductor and applications thereof.  Allemand et al. (2008/0143906) teaches in Figs. 13A-13D, coating a solution of nanowires (114) on a substrate (14) removing the solution leaving the nanowires (114) on the substrate, applying a matrix (claimed base solution) and curing to form the coating (18) ([00175]-[0186]).
Allemand et al. (2008/0143906) fails to teach the claimed auxiliary substrate and removing the conductive coating from the substrate as well as forming the nanostructure on a nanomaterial including graphene.
 	Naito et al. (2016/0027935) teaches forming conductive coatings on a releasing substrate (20) having a matrix and nanowires (16) whereby the coating is transferred to another substrate via the release substrate (Fig. 4H).  The nanowire coating (16) is applied to a first surface of graphene plates (11) in a layer 14 of graphene.
KR 2013-0037483 teaches the nanomaterial (graphene) and metal nano-wire to be in the same plane as detailed and depicted in (100) and Fig. 2 and 8).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Allemand et al. (2008/0143906) process to perform the coating on a releasing substrate as evidenced by Naito et al. (2016/0027935) with the expectation of achieving similar success as well as producing a 
Allemand et al. (2008/0143906) in combination with Naito et al. (2016/0027935) and KR 2013-0037483 fails to teach the graphene, nanotubes and the combination layer to be in the same plane.
Gruner et al. (2007/0284557) teaches a similar process whereby graphene flakes and carbon nanotubes are formed on a substrate and a polymer is applied to form a transparent film.  The graphene and carbon nanotubes are formed in the same plane as depicted in Fig. 2 and embodiments 5 and 6.
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Allemand et al. (2008/0143906) in combination with Naito et al. (2016/0027935) and KR 2013-0037483 process to for the conductive layer in the same plane as evidenced by Gruner et al. (2007/0284557) with the expectation of achieving similar success, i.e. a conductive hybrid layer.
Regarding claim 1, Allemand et al. (2008/0143906) teaches the nanowire structure includes both matrix and nanowires which meets the claimed first and second portions claimed and this would be flat or generally mimic the contour of the substrate.  Allemand et al. (2008/0143906) teaches the nanowire structure can be post treated after the matrix is applied and would suggest to be done both before and/or after releasing from the substrate.   Regarding the claimed improving of bonding and dispersion, the Examiner takes the position that this would be inherently achieved as the nanowire coating is applied to a graphene plate layer as is done in the instant application and hence would 
Regarding claim 2, Allemand et al. (2008/0143906) teaches the matrix fills the gaps between the nanowires and the substrate (see Fig. 13C-13D). 
Regarding claim 3, Allemand et al. (2008/0143906) teaches pretreating the substrate to enable deposition thereof the nanowire coating [0177].
Regarding claims 4, Naito et al. (2016/0027935) teaches applying, peeling and removing the coating from the substrate [0035].  The base surface would be exposed after removing the substrate.
Regarding claim 6, Allemand et al. (2008/0143906) teaches forming a conductive layer on the nanowire layer (Fig. 10F).
Regarding claim 7, Naito et al. (2016/0027935) fails to teach a releasing agent including silicon or fluorine containing materials.  The Examiner takes the position that silicon and fluorine materials are known releasing agent and the use of any “releasing agent” would be expected to produce similar results absent a showing of unexpected results directly related therefrom.
Regarding claim 8, Allemand et al. (2008/0143906) teaches heat treating the nanowire layer to improve conductivity before matrix applied [0164].
Regarding claim 13, Allemand et al. (2008/0143906) teaches the nanowire structure includes both matrix and nanowires which meets the claimed first and second portions claimed and this would be flat or generally mimic the contour of the substrate.
. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Allemand et al. (2008/0143906) in combination with Naito et al. (2016/0027935) and KR 2013-0037483 further in combination with Gruner et al. (2007/0284557) further in combination with Virkar et al. (2013/0342221).
Features detailed above concerning the teachings of Allemand et al. (2008/0143906) in combination with Naito et al. (2016/0027935) and KR 2013-0037483 further in combination with Gruner et al. (2007/0284557) are incorporated here.
Allemand et al. (2008/0143906) in combination with Naito et al. (2016/0027935) and KR 2013-0037483 further in combination with Gruner et al. (2007/0284557) fails to teach fusing the nanowires to reduce resistance thereof whereby the nanowires are bonded to one another.
Virkar et al. (2013/0342221) teaches a metal nanostructure network whereby the nanowires are fused together to improve conductivity of the nanowire structure (abstract).  
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Allemand et al. (2008/0143906) in combination with Naito et al. (2016/0027935) and KR 2013-0037483 further in combination with Gruner et al. (2007/0284557) process to include a fusing/sintering step to reduce resistance of the coating as evidenced by Virkar et al. (2013/0342221).


Response to Amendment
Applicant’s arguments with respect to claims 1-4,6-11,13 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant argued prior art fails to a first, second and third portion whereby a nanomaterial and nanostructure are not present and where each of them are present.
The Examiner disagrees and re-emphasizes that KR 2013-0037483 teach this as detailed above whereby in Figs 2 and 8 there a section of the substrate whereby the claimed first portion (no nanomaterial or nano/micro structures), second portion (only nano/micro structures and a third portion (only nano material) are formed in a same plane.  The Figs 2 and 8 are similar in structure and depict the same as that in the instant invention in Fig. 3b.

Applicant requested to withdraw the ODP rejection with filing and approval of the TD has been agreed upon and accepted.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715